Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on December 13, 2021.
As directed by the amendment: Claim 22 as amended. Claims 2-6, 8, and 34-38 are cancelled.  Claims 39-43 are newly added. Thus, claims 1, 7, 9-33 and 39-43 are pending and currently under consideration for patentability under 37 CFR 1.104, subject to the restriction requirement.  
Election/Restrictions
Claims 1, 7, and 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group 1, there being no allowable generic or linking claim. Of the remaining claims, claims 17-19, 29, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group 3, there being no allowable generic or linking claim. Thus, claims 1, 7, 9-13, 17-19, 29, and 31 are withdrawn. 
Applicant's election with traverse of the invention of Group 2 and the species of Group 4 in the reply filed on December 13, 2021, is acknowledged. The traversal is on the ground(s) that Groups 1 and 2 include a shared technical feature, which makes a contribution over the prior art in view of Chang et al. (2018/0161228) because Chang does not disclose a track having a variable height (see pages 7-8 of the Remarks filed September 17, 2021). This is not found persuasive because the alleged shared technical feature is not actually shared between independent claim 1 and independent not recite a track having a variable height, it recites “a base having variable height” (emphasis added). In contrast, claim 14 requires that the track itself has a variable height: “a first track portion having a first height … a second track portion having a second height … different than the first height.” The embodiment(s) using a base that varies in height (for example, see Fig. 6) have a materially different technical design than the embodiment(s) where the track itself has a variable height (for example, see Fig. 15). Therefore, this is not a shared special technical feature, and Applicant’s arguments are not persuasive.
Regarding Applicant’s traversal argument that the Written Opinion of the International Searching Authority shows that the “base having variable height …[is] not disclosed in any of the documents, nor [is it] obvious to a person skilled in the art” and there is a single general inventive concept (see page 9 of the Remarks filed September 17, 2021), this argument is not persuasive. The Written Opinion of the International Searching Authority is not binding. Furthermore, the quoted portion of the Written Opinion specifically states “a base having variable height…” (emphasis added) is not disclosed in any of the documents. As stated above, “a base having variable height” is not a shared technical feature of claim 1 and claim 14 because it is not recited in claim 14. 
Regarding Applicant’s traversal argument that there is a public interest that no restriction requirement be made which might result in the issuance of two patents for the same invention (see page 10 of the Remarks filed September 17, 2021), this argument is not persuasive because claims 1 and 14 cover materially different inventions, with no shared technical feature.
FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a first riser having a first channel; a second riser having a second channel; and where the track is mounted to the first channel at a first riser height and to the second channel at a second riser height, and first riser height is different than the second riser” (claim 30) has not been shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The “proportional” sizes of the track and/or radius of the track do not have antecedent basis in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a drive mechanism … operable to drive the drive mechanism and the stimulating mechanism upon the track” in claim 21.
“a drive mechanism … operable to drive the guide mechanism upon the track” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, and 39-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 2 recites “a corresponding track portion” and it is unclear what the relationship is between this “track portion” and the “first track portion” and the “second track portion” already recited in claim 14. 
Claim 39, lines 1-4 recite “track is sized proportional to a measurement of a patient and where the measurement of the patient is a distance between a right anterior superior iliac spine (ASIS) of a pelvis and a left ASIS and the distance between a pubic symphysis and a xiphoid process” and it is unclear what is meant by the track being 
Claim 39, lines 1-2 recite “the track is sized proportional to a measurement of a patient” and lines 2-4 appear to recite two different measurement distances. Therefore, it is unclear which of the two distances is the numerator and which distance is the denominator of this ratio? What would be the numerator and denominator of the “track size”? Overall, it is unclear what proportional relationship is being recited.
Claim 39, line 3 recites “the distance” which lacks antecedent basis, as the phrase following “the distance” is different than “a distance between a right anterior superior iliac spine (AS)S of a pelvis and a left ASIS” recited in lines 2-3. Examiner suggests reciting --a second distance-- in line 3.
Claim 41, line 2 recites “proportional to a measured width of a patient’s costal margin” and the scope of the radius of the upper-mid track portion is unclear because any value would be “proportional” to the stated measurement. Merriam-Webster defines proportion as “the relationship that exists between the size, number, or amount of two things.” Thus, claim 41 appears to be reciting a radius size that would include fractions of an inch up to an infinitely large radius. Due to the endless nature of such a range, the scope of what size radius is being covered by the claim is indefinite. If Applicant is 
Claim 41, line 2 recites “a measured width of a patient’s costal margin” and it is unclear if Applicant is attempting to positively recite a method step of measuring the patient’s costal margin. It is noted that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).  MPEP 2173.05(p)(II).
Claim 42, line 2 recites “proportional to a measured distance between a right anterior superior iliac spine (ASIS) and a left ASIS of a pelvis” and the scope of the radius of the lower track portion is unclear because any value would be “proportional” to the stated measurement. Merriam-Webster defines proportion as “the relationship that exists between the size, number, or amount of two things.” Thus, claim 42 appears to be reciting a radius size that would include fractions of an inch up to an infinitely large radius. Due to the endless nature of such a range, the scope of what size radius is being covered by the claim is indefinite. If Applicant is intending for the size of the radius to be equal to this measurement, then Examiner suggests --equal to a measured width…--.
Claim 42, lines 2-3 recite “a measured distance between a right anterior superior iliac spine (ASIS) and a left ASIS of a pelvis” and it is unclear if Applicant is attempting to positively recite a method step of measuring the distance between the right ASIS and left ASIS of the patient. It is noted that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).  MPEP 2173.05(p)(II).
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 20-25, 28, 32-33, and 39-43, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (2018/0161228) in view of Ferber et al. (2011/0087139) and Triolo et al. (7,153,283).
Regarding claim 14, Chiang discloses a massage apparatus (abdominal thrust device 100, Figs. 1-11) comprising: a track that is circuitous (track assembly 2, Fig. 1, is circuitous) and comprises: a first track portion having a first height from a treatment area of a patient (any part of the track may be considered the “first track portion” because a “portion” is merely a limited part of a whole. This first portion will necessarily have a first 
Chiang is silent regarding a second track portion having a second height from the treatment area of the patient, where the second height is different than the first height; and the stimulating mechanism being resilient biased toward the treatment area of the patient; and to apply a second force at the second track portion based on the second height.
Ferber teaches a related massage device (Fig. 22) with a stimulating mechanism (massage assembly 182) that is movable along a track (contoured guide 186, Fig. 22) having at least a first track portion (the bottom portion of track 186 at region 188, Fig. 22) having a first height from the treatment area of the patient (the bottom portion of track 186 at region 188 extends forward relative to an intermediate area 192, see Fig. 22), a second track portion (the portion of track 186 at region 192, Fig. 22) having a second height from the treatment area of the patient (the portion of track 186 at region 192 extends rearward relative to the rest of the track, see Fig. 22), where the second height is different than the first height (the height of the region of the track at 192 is different than the height of the track at region 188, see Fig. 22). The different heights of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the track of Chiang to include at least a second track portion that has a height that is different than the height of the first track portion as taught by Ferber so that a more targeted massage of the user’s abdomen can be provided, in a customizable manner to achieve a massage effect to achieve the needs of a particular user. The stimulating mechanism in the modified device would apply a second force at the second track portion based on the second height.
The modified Chiang/Ferber device is still silent regarding the stimulating mechanism being resilient biased toward the treatment area of the patient.
Triolo teaches a related massage device (Figs. 3-4) that utilizes a movable stimulating mechanism (massage wheel 40, Fig. 4) that is driven by a drive mechanism (motor 44, Fig. 4; see col. 6, lines 21-24), and guided (via guide mechanism gear 48, Fig. 4) along a curved track (track 28, Fig. 4) in a precisely controllable manner (via control system 80, Figs. 5-6, see col. 6, lines 35-43). The stimulating mechanism (40) is resiliently biased (via spring 42, Fig. 4) toward a treatment area of the patient (see col. 6, lines 15-21. Pressure upon the wheel 40 will cause it to move up in the sliding slot 35) to help maintain the stimulating mechanism in contact with the patient (the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulating mechanism of Chiang/Ferber to be substituted with the drive mechanism, guide mechanism configured to move along a curved track, and a resilient biasing mechanism as taught by Triolo because this is a simple substitution of one track-based stimulating mechanism for another track-based stimulating mechanism to provide expected results. Furthermore, the stimulating mechanism taught by Triolo is beneficial because it is able to be moved under the precise control of the control system and the biasing mechanism advantageously allows the stimulating mechanism to maintain contact and pressure with the treatment area.
Regarding claim 20, the modified Chiang/Ferber/Triolo device discloses a guide mechanism (motor drive gear 48, Fig. 4 of Triolo, guides the device by engaging with rack 30) mounted to the stimulating mechanism (48 is mounted to wheel 40 via motor 44 and reduction gear head 46, Fig. 4 of Triolo) and engaged with the track (via rack 30, Fig. 4; see col. 6, lines 6-8 of Triolo) to direct movement of the stimulating mechanism (see col. 6, lines 21-24 of Triolo). 
Regarding claim 21, the modified Chiang/Ferber/Triolo device discloses a drive mechanism (motor 44, Fig. 4 of Triolo) connected to (via reduction gear head 46, Fig. 4 of Triolo) the guide mechanism (48, Fig. 4 of Triolo), the drive mechanism (44) operable to drive the drive mechanism (44) and the stimulating mechanism (wheel 40, Fig. 4 of Triolo) upon the track (track 2 of Chiang, as modified to have different heights as taught 
Regarding claim 22, the modified Chiang/Ferber/Triolo device discloses a biasing mechanism (spring 42 and the suspension components that allow movement in slots 35, Fig. 4 of Triolo) disposed between the guide mechanism (48, Fig. 4 of Triolo) and the stimulating mechanism (40, Fig. 4 of Triolo). 
Regarding claim 23, the modified Chiang/Ferber/Triolo device discloses where the stimulating mechanism (wheel 40, Fig. 4 of Triolo) is pivotally mounted to the biasing mechanism (the wheel 40 is mounted to the spring 42 via the horizontal structure immediately below the spring 42, Fig. 4 of Triolo. Furthermore, the wheel 40 pivots about its axis so that it can rotate, and thus it is pivotally mounted to the biasing mechanism 42 and the suspension components). 
Regarding claim 24, the modified Chiang/Ferber/Triolo device discloses where the biasing mechanism (spring 42, Fig. 4 of Triolo) is pivotally mounted to the guide mechanism (guide mechanism 48 rotates about its vertical axis to engage along the rack 30, Fig. 4 of Triolo. This rotation about the vertical axis reads on a pivotal motion, and the guide mechanism is ultimately mounted to the biasing mechanism 42, via the motor 44, Fig. 4 of Triolo). 
Regarding claim 25, the modified Chiang/Ferber/Triolo device discloses a drive mechanism (motor 44, Fig. 4 of Triolo) connected to (via reduction gear 46, Fig. 4 of Triolo) the guide mechanism (48, Fig. 4 of Triolo) and operable to drive the guide mechanism (48) upon the track (via rack 30, Fig. 4 of Triolo; see col. 6, lines 6-8 and lines 21-24 of Triolo); and where the drive mechanism (44), a biasing mechanism 
Regarding claim 28, the modified Chiang/Ferber/Triolo device discloses where the massage apparatus is operable to be worn by the patient (via belt 1, see Fig. 1 and Fig. 11 of Chiang) and the track is operable to be customized to the patient (see the last two sentences of [0067] of Ferber, the shape of the track 186 is able to be customized to achieve the desired massage effect). 
Regarding claim 32, the modified Chiang/Ferber/Triolo device discloses where the second force is lower than the first force, and the second height is higher than the first height (in the modified device, the second height is further from the patient’s body relative to the first height, based upon the general teachings of the contoured guide 186 in Fig. 22 of Ferber. This second height would thus apply a lower force than the first force because the stimulating mechanism would not be pressed into contact as substantially at the second height). 
Regarding claim 33, the modified Chiang/Ferber/Triolo device as currently combined is silent regarding the second track portion corresponds to a generalized patient treatment location within at least one of a patient's superior pubic region, a costal margin, and an appendix. 
However, the modified device discloses that the track is operable to be customized to the patient (see the last two sentences of [0067] of Ferber, the shape of the track 186 is able to be customized to achieve the desired massage effect). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the track of In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 39, the modified Chiang/Ferber/Triolo device discloses where the track (2, Fig. 1 of Chiang, as modified by Ferber to have different height(s) and as modified by Triolo to have an internal rack 30) is sized proportional to a measurement of a patient and where the measurement of the patient is a distance between a right anterior superior iliac spine (ASIS) of a pelvis and a left ASIS and the distance between a pubic symphysis and a xiphoid process (as best understood, any track size would be “proportional to” the recited measurement. Merriam-Webster defines proportion as “the relationship that exists between the size, number, or amount of two things.” Thus, whatever the relationship is between Chiang’s track size and the recited measurement will be the relationship that exists. For example, if Chiang’s track has a length X, and the measurement has a length Y, then the proportion is X::Y regardless of Chiang’s actual length).
Alternatively, if Applicant is interpreting “proportional” to mean an equal ratio between the track size and the two distances, it would have been obvious to one having In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 40, the modified Chiang/Ferber/Triolo device discloses wherein the track  (2, Fig. 1 of Chiang, as modified by Ferber to have different height(s) and as modified by Triolo to have an internal rack 30) further comprises: an upper-mid track portion (the upper, middle portion of the track 2 in Fig. 1 of Chiang) that is arcuate (see Fig. 1 of Chiang, the entire track, including the upper middle portion, is arcuate) and connected to the first track portion that is arcuate (all portions of the track are arcuate, see Fig. 1 of Chiang, and all portions of the track are ultimately connected); a third track portion that is arcuate and connected to the upper-mid track portion (the entire track is arcuate, see Fig. 1 of Chiang, and the track may be arbitrarily considered any number of “portions” because a portion is merely a limited part of a whole. The third track portion may be considered the upper-right corner of the track in Fig. 1 of Chiang); a lower track portion that is arcuate and connected between the third track portion and the first track 
The modified device as currently combined is silent regarding where a radius of the first track portion and a radius of the third track portion are less than a radius of the lower track portion.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the track shape of Chiang/Ferber/Triolo to correspond to the recited portions and relative radii because such a modification would merely adjust the shape of the track and provide an expected result of a track configured to massage the user’s intestine as is already the stated goal of Chiang. Furthermore, Applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a track that applies a massage to the intestine. See MPEP 2144.04(IV)(B).
Regarding claim 41, the modified Chiang/Ferber/Triolo device as currently combined is silent regarding the upper-mid track portion has a radius that is proportional to a measured width of a patient’s costal margin.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the track shape of Chiang/Ferber/Triolo to correspond to the recited radius because such a modification would merely adjust the size/shape of the track and provide an expected result of a In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 42, the modified Chiang/Ferber/Triolo device as currently combined is silent regarding the lower track portion has a radius that is proportional to a measured distance between a right anterior superior iliac spine (ASIS) and a left ASIS of a pelvis.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the track shape of Chiang/Ferber/Triolo to correspond to the recited radius because such a modification would merely adjust the size/shape of the track and provide an expected result of a track configured to massage the user’s intestine as is already the stated goal of Chiang. Furthermore, Applicant has not disclosed that such a size/shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a track that applies a massage to the intestine. See MPEP 2144.04(IV)(B). Additionally, it is noted that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the track shape of Chiang/Ferber/Triolo to have a concave upper-mid track portion because such a modification would merely adjust the shape of the track and provide an expected result of a track configured to massage the user’s intestine as is already the stated goal of Chiang. Furthermore, Applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a track that applies a massage to the intestine. See MPEP 2144.04(IV)(B). 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (2018/0161228) in view of Ferber et al. (2011/0087139) and Triolo et al. (7,153,283) as applied to claim 14 above, and further in view of Singhal (2009/0177223).
Regarding claim 15, the modified Chiang/Ferber/Triolo device discloses where the track (2, Fig. 1 of Chiang, as modified by Ferber to have different height(s) and as modified by Triolo to have an internal rack 30) is secured to a base (the belt material 1, Fig. 1 of Chiang) but is silent regarding the belt having variable thickness. 
Singhal teaches a related abdominal wrap to apply pressure to the underlying organs (device 12, Fig. 1) wherein the base (material of wrap 12) has variable thickness 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the belt of Chiang/Ferber/Triolo to have a variable, graduated thickness as taught by Singhal so that a graduated pressure is applied which may provide an expected benefit of improving function of the pancreas. 
Regarding claim 16, the modified Chiang/Ferber/Triolo/Singhal device discloses the base (belt 1 of Chiang, as modified by Singhal) has a variable thickness (as modified by Singhal to have a graduated thickness, see the first sentence of [0042]) and this would necessarily affect the height of a corresponding track portion (The circuitous track is mounted on the belt, and the belt now has a graduated thickness. Thus the thicker portions of the belt would have a greater initial height than the thinner parts of the belt). 
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (2018/0161228) in view of Ferber et al. (2011/0087139) and Triolo et al. (7,153,283) as applied to claim 14 above, and further in view of Kuznets et al. (5,803,916).
Regarding claim 26, the modified Chiang/Ferber/Triolo device is silent regarding where the stimulating mechanism is pivotable to offset the stimulating mechanism from the track relative to a patient's sagittal axis toward a center point of the track. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulating mechanism of Chiang/Ferber/Triolo to include a pivotable means to offset towards (and away from) the sagittal axis toward a center point of the track as taught by Kuznets because the pivoting motion will provide a kneading massaging effect, which would be desirable for certain users.
Regarding claim 27, the modified Chiang/Ferber/Triolo device is silent regarding where the stimulating mechanism is pivotable to offset the stimulating mechanism from the track relative to a patient's sagittal axis away from a center point of the track. 
Kuznets teaches a related body massage device (Fig. 2) that has a stimulating mechanism (massage element 70, Fig. 2) that is pivotable (conical movement 90, Fig. 2) to offset the stimulating mechanism toward and away from a reference center point (movement 90 offsets the stimulating mechanism 70 toward and away from a reference center point, via means 88, Fig. 2; see col. 8, lines 3-23). This pivoting motion provides an additional massage motion that provides a kneading massaging effect (see col. 8, lines 38-44) which would be desirable for certain users.
.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (2018/0161228) in view of Ferber et al. (2011/0087139) and Triolo et al. (7,153,283) as applied to claim 14 above, and further in view of Hill (3,664,333).
Regarding claim 30, the modified Chiang/Ferber/Triolo device is silent regarding a first riser having a first channel; a second riser having a second channel; and where the track is mounted to the first channel at a first riser height and to the second channel at a second riser height, and first riser height is different than the second riser. 
Hill teaches a related massage device (Fig. 3) that has a stimulating mechanism (23, Fig. 3) movable along a track (rail 28, Figs. 3-4) that includes a first riser (cam plate 41, Figs. 3-4) having a first channel (the left wall 29 and lower rail 28, Fig. 4); a second riser (cam plate 41’, Figs. 3-4) having a second channel (right wall 29 and lower rail 28, Fig. 4), and the track (28) is mounted to the first channel at a first riser height (riser 41 has a given height, see Fig. 3) and to the second channel at a second riser height (riser 41’ has a given height, see Fig. 3) and the first riser height (the height of riser 41, Fig. 3) is different than the second riser (the height of 41 is different than the riser 41’, Figs. 3-4. It is noted that the claim does not recite the heights are different, just that the first riser height is different than the second riser). These two risers (41, 41’, Figs. 3-4) are 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the track of Chiang/Ferber/Triolo to include a first riser and a second riser, each in their own channel as taught by Hill so that the two risers can be individually adjustable to allow for the protrusions to be maneuvered to massage certain areas according to a user’s needs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Benet Pozo et al. (2018/0193220) discloses an abdominal massaging cuff for relieving constipation that has a track with a stimulating element driven around the track to massage the intestines. Jones Jr. et al. (2017/0135894) discloses a related massage device with a stimulating device that moves along a track, and has a biasing mechanism. Heller et al. (2015/0112380) discloses a related wearable cuff with moving massage elements. The remaining references disclose related abdominal massage devices, or massage devices that have similar tracks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785